IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-25

                                         No. 246PA21

                                      Filed 11 March 2022

     STATE OF NORTH CAROLINA

                  v.
     JAMES GREGORY MEDLIN


           On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review a divided

     decision of the Court of Appeals, 278 N.C. App. 345, 2021-NCCOA-313, holding no

     error in a judgment entered on 17 September 2019 by Judge Anna M. Wagoner in

     Superior Court, Cabarrus County. Heard in the Supreme Court on 14 February 2022.


           Joshua H. Stein, Attorney General, by William F. Maddrey, Assistant Attorney
           General, for the State-appellee.

           Sandra Payne Hagood, for defendant-appellant.


           PER CURIAM.

¶1         North Carolina General Statutes Section 15A-1343(a) reads, in its entirety, as

     follows:

                 In General. — The court may impose conditions of
                 probation reasonably necessary to insure that the
                 defendant will lead a law-abiding life or to assist him to do
                 so.

     N.C.G.S. § 15A-1343(a) (2021).

¶2         A challenged condition of probation imposed by a trial court is valid when it is
                                      STATE V. MEDLIN

                                          2022-NCSC-25

                                        Opinion of the Court



     reasonably related to a defendant’s offense and reasonably related to his

     rehabilitation. State v. Cooper, 304 N.C. 180, 184 (1981). In the absence of proof to

     the contrary, it is presumed that a trial court acted with proper discretion with

     respect to a condition of probation imposed by the trial court. State v. Smith, 233 N.C.

     68, 70 (1950). Further, the Court looks with favor upon the observation of the Court

     of Appeals that “[t]he [trial] court has substantial discretion in devising conditions

     under th[e] [probation statute].” State v. Harrington, 78 N.C. App. 39, 48 (1985).

¶3         In the present case, the trial court properly exercised its substantial discretion

     in devising and imposing special conditions of probation that were sufficiently

     reasonable in their relationship to defendant’s rehabilitation. Consequently, without

     proof to the contrary, there was no abuse of the discretion properly exercised here by

     the trial court in its specification of defendant’s special conditions of probation. In

     determining a defendant’s special conditions of probation and assuring their

     compatibility with one another as well as with the general conditions of probation, a

     trial court must exercise caution and vigilance to avoid inadvertent conflicts between

     and among the probationary conditions which are tailored for a defendant’s

     rehabilitation pursuant to N.C.G.S. § 15A-1343.

           AFFIRMED.